Citation Nr: 0124970	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to a higher rating for chronic depression with 
generalized anxiety disorder and schizoid personality 
disorder, initially assigned a 50 percent evaluation, 
effective from June 1991.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1952 to December 
1954.

A July 1984 RO rating decision denied service connection for 
a psychiatric disability.  The veteran was notified of this 
determination in August 1984, and he did not appeal.  In 
1991, he submitted an application to reopen the claim for 
service connection for a psychiatric disability.  RO 
decisions in 1991 and later, denied service connection for a 
psychiatric disability, and the veteran appealed.  In April 
1999, the Board of Veterans' Appeals (Board) granted service 
connection for a psychiatric disability.

This appeal comes to the Board from a June 1999 RO rating 
decision that granted service connection for chronic 
depression with generalized anxiety disorder and schizoid 
personality disorder, and assigned a 50 percent evaluation 
for this condition, effective from June 1991.  In September 
1991, the veteran submitted a motion to the Board to advance 
his case on the Board's docket.  In an October 2001 decision, 
the Board granted the motion to advance the veteran's case on 
its docket because good or sufficient was shown.



FINDING OF FACT

The veteran's psychiatric condition is manifested primarily 
by withdrawal, depression, suspiciousness, occasional visual 
hallucinations, tangential and circumstantial speech, limited 
memory, anxiety, and compulsive and obsessive habits that 
produce total occupational and social impairment that render 
him demonstrably unable to obtain or retain substantially 
gainful employment.



CONCLUSION OF LAW

The criteria for a total (100 percent) rating for chronic 
depression with generalized anxiety disorder and schizoid 
personality disorder, effective from June 1991, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9205, effective prior to November 7, 1996, and 4.130, Code 
9434, effective as of November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1952 to December 
1954.

Service medical records show that the veteran was evaluated 
for psychiatric problems.  A summary of his hospitalization 
from July to August 1954 shows a diagnosis of schizoid 
personality, moderate, chronic, manifested by isolation, 
rigidity of personality, fear of contact with other men and 
women, and immature relationships with authority figures.  
The impairment for duty was severe and he was recommended for 
discharge from service because of this disability that was 
considered to have existed prior to his entry into service.

The veteran underwent a VA psychiatric examination in October 
1981.  The diagnoses were generalized anxiety disorder with 
severe paranoid and depressive features; and alcohol 
dependent.

A November 1981 RO rating decision determined that the 
veteran was permanently and totally disabled for pension 
purposes.  This determination was based on his generalized 
anxiety disorder with paranoid and depressive features, rated 
70 percent; duodenal ulcer, rated 20 percent; and pulmonary 
emphysema, rated 10 percent.

VA and private medical reports show that the veteran was 
treated and examined for psychiatric problems from 1997 to 
1999.  The more salient medical reports with regard to the 
claim for a higher rating for the psychiatric disability are 
discussed below.

The veteran underwent a VA psychiatric examination in March 
1997.  He reported a marriage in 1964 with a divorce in 1995 
and no children from the marriage.  He reported last working 
in 1960.  It was noted that he was nervous around people and 
often withdrew from relationships leaving him with no 
friends.  The examiner noted that the veteran was 
unconsciously not forthcoming at all with his description of 
how he felt.  The examiner noted that it was apparent that 
the veteran had memory problems.  He reported getting anxious 
and depressed, but could not describe what it felt like to be 
depressed and anxious.  The Axis I diagnoses were chronic 
depression and generalized anxiety disorder.  The Axis II 
diagnosis was schizoid personality disorder.  The GAF was 50.  
An addendum to the report of this examination dated later in 
March 1997 notes that the examiner reviewed the veteran's 
claims folders and found that the veteran had remained 
isolated, brittle, and lonely.  It seemed that he had avoided 
becoming a long term psychiatric problem because he had 
completely isolated himself from all social contacts outside 
of the necessary superficial social contacts.  He was 
recommended for psychological testing and the examiner opined 
that the veteran's psychiatric symptoms appeared to be 
related to his personality disorder.

A private medical report shows that the veteran underwent 
psychiatric examination in September 1997.  The examiner 
reviewed the evidence in the veteran's VA file.  The veteran 
was very simply dressed, arrived punctually for the 
examination, and his grooming was fair.  He was sort of shy 
and withdrawn, but could be emphatic and even have some eye 
contact and rapport with the examiner.  He spoke eloquently, 
fluently, and with excellent syntax and vocabulary.  He 
reported being isolated and that his inactivity made him 
depressed.  He reported being suspicious.  He reported 
occasional hallucinations, such as seeing rats running around 
him.  During the examination he was tangential and 
circumstantial at times, but he had no loose associations.  
He reported washing his hands innumerable times during the 
day, and that he would not touch any faucets and would never 
touch a toilet seat.  He reported living by himself and going 
shopping with great reluctance.  The examiner noted that the 
veteran's primary symptoms were hallucinations, grossly 
disorganized behavior, and withdrawn and isolated behavior.  
The Axis I diagnoses were schizo-affective disorder, 
depressive type, residual state; obsessive/compulsive 
disorder, severe, ongoing; and alcohol abuse, intermittent, 
at present time in total remission.  The Axis V diagnosis or 
global assessment of functioning was 41.  The examiner opined 
that the veteran's psychotic functionality going together 
with hallucinations for over 40 years, of psychotic 
withdrawal together with total interpersonal isolation caused 
total industrial impairment.

A private medical report dated in August 1999 shows that the 
veteran's file was reviewed by a vocational expert.  The 
vocational expert concluded that the veteran was totally 
unemployable due to his psychiatric symptoms.

Private medical reports of the veteran's outpatient treatment 
in 1998 and 1999 for psychiatric problems show that he treats 
his psychiatric condition with various medications.  A report 
of his treatment in September 1999 shows that he took 
Lorazepam, Fluoxetine, and Amitriptyline.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for the psychiatric disability and that 
he has been provided with a VA psychiatric examination to 
determine the current severity of this disorder.  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the claim, and essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  The veteran's representative has been 
given the opportunity to submit written argument, and the 
Board is granting the requested benefit.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In this case, a higher rating for the psychiatric 
condition may be granted for a specific period or a "staged 
rating" at any time since the effective date of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent evaluation is warranted for major depression 
with psychotic features that produces mild social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment of social and industrial adaptability.  A 
50 percent rating requires considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation 
requires symptomatology that is less than that required for a 
100 percent evaluation, but that nevertheless produces severe 
impairment of social and industrial adaptability.  A 
100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, diagnostic code 9205, 
effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9434, effective 
November 7, 1996, major depressive disorder, will be rated as 
follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent


The evidence in this case shows that the veteran's 
psychiatric condition was considered severely disabling in 
1984 when he was found permanently and totally disabled for 
pension purposes.  The evidence indicates that he has not 
worked since then and that he isolates himself from other 
people.  Reports of his psychiatric examinations in 1997 
reveal that his current psychiatric condition is manifested 
primarily by withdrawal, depression, suspiciousness, 
occasional visual hallucinations, tangential and 
circumstantial speech, limited memory, anxiety, and 
compulsive and obsessive habits that produce total 
occupational and social impairment and render him 
demonstrably unable to obtain or retain substantially gainful 
employment.

The examiner who conducted the VA psychiatric examination of 
the veteran in March 1997 indicated that it seemed that the 
veteran had avoided becoming a long term psychiatric problem 
because he had completely isolated himself from all social 
contacts outside of the necessary superficial social 
contacts, and the examiner who conducted the September 1997 
psychiatric examination concluded that the veteran's 
psychiatric condition produced total industrial impairment.  
Another medical report dated in August 1999 shows that the 
veteran's file was reviewed by a vocational expert.  The 
vocational expert concluded that the veteran was totally 
unemployable due to his psychiatric symptoms.  The inability 
to obtain or retain employment or total industrial impairment 
is a criteria for a total rating for a psychiatric 
disability.  In Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) upheld the VA Secretary's 
interpretation that the criteria for a 100 percent rating 
"are each independent bases for granting a 100 percent 
rating."

After consideration of all the evidence, the Board finds that 
a total schedular rating for the veteran's chronic depression 
with generalized anxiety disorder and schizoid personality 
disorder or psychiatric condition, however classified, 
effective from June 1991, under either the old or new 
criteria for the evaluation of mental disorders would best 
represent his disability picture.  38 C.F.R. § 4.7; 
Fenderson, 12 Vet. App. 119.  Hence, the claim for a higher 
rating of 100 percent for the psychiatric condition is 
granted.


ORDER

A higher rating of 100 percent, effective from June 1991, is 
granted for chronic depression with generalized anxiety 
disorder and schizoid personality disorder is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

